Title: To Benjamin Franklin from Richard Bache, 24 December 1774
From: Bache, Richard
To: Franklin, Benjamin


This and the following letter from William, which went on the same ship, brought Franklin the news of his wife’s death. Until her final stroke neither his son nor son-in-law had warned him that she was failing, at least in letters that survive; both had written frequently and at length but had scarcely mentioned her. Perhaps they saw no change in her condition, or perhaps they sensed that the end was coming and shrank from preparing him for it. The only hint he had–and he refused to accept it as a sign of illness–was her long silence, of which he had complained the previous September. There is no evidence that he wrote her again.
Such of their correspondence as survives suggests that her side of the relationship changed, as the twilight came on, less than his. Although her failing health and mind increased her incoherence, the themes of her letters were the same as ever: the doings of the Philadelphia household, particularly of the Kingbird and his brother, and the perennial question of when “Dear Child” was coming home to his family. On his side, except when he was annoyed with her or was jolted by William Hewson’s death, his letters were variations on a single message, that he was well and hoped she was. She was not, as the confusion of her writing attested; but he apparently continued to believe that she was her old capable self. When he finally learned of her death, he remarked that he must get home to look after his affairs; the implication was that he had lost his business manager. He must have known, even if he did not admit it, that she had long been unable to manage anything; but he was in the habit of relying on her, and perhaps avoided asking questions that might reveal her true condition. In fact he asked her virtually nothing, and told her virtually nothing of himself. If he continued to cherish the virtue “that fades not in seventy years” and to “cling to my lovely ould Joan,” he showed his attachment by faithfulness in writing, not by what he wrote. The contrast with Jane Mecom is striking: to his sister he remained lively and communicative; with his wife he corresponded almost mechanically.
She was sixty-six when she died, and had been married for forty-four years.
 
Dear and Honoured sir
Philadelphia 24th. Decr. 1774
By a Vessel Via Bristol under date of the 17th. Current I sent you the unwelcome Information, of my Mother’s being attacked by a paralytick Stroke, the 14th. of this Month; but at the same time I mentioned, that we were not then without hopes of her getting thro’ it, and indeed Doctor Bond fed us with these hopes ’till Sunday Evening; when we discovered a considerable change in her for the worse; She continued without seeming to suffer much Pain ’till Monday Morning about 11 o’Clock, when without a Groan or even a Sigh, she was released from a troublesome World, and happily relieved from all future Pain and Anxiety.In the natural course of human Events, we could not expect her Continuance many years longer with us, we therefore with becoming resignation (I hope) patiently submit to the divine Will, which has been pleas’d thus to deprive us of a Friend and Mother, and we trust your own good Sense will enable you to bear this afflicting Loss with more than manly Fortitude.
I sent an Express to Amboy for the Governor, who came in time to attend the funeral, on Thursday the 22d. Inst. in the Evening; he is now with us, and writes you by this Opportunity. A great number of your old Friends attended on this mournful Occasion, to pay their last respects to a Memory, which will be ever held dear by all who knew her, for the good she has done in this Life, and this is no small Consolation to her numerous Friends and Relatives.
Sally, who bears this sudden and unexpected Shok with much Fortitude and Resignation, joins me and the Children in truly affectionate Love and Duty to you, and in Wishes for your speedy Return hither, when our Consolation shall not be wanting on this or any other afflicting Occasion. I am Dear sir Your sincerely affectionate son
Richd: Bache
Mr. Franklin
 
Addressed: To / Doctor Benjamin Franklin / Craven Street / London
Endorsed: R Bache  Decr 74
